Title: Thomas Jefferson to Thomas Ritchie, 3 September 1816
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Sir
            Monticello Sep. 3. 16.
          
          I have just had sight of a statistical document so very curious that I am exceedingly anxious to obtain a copy of it. it is entitled ‘a statement of the revenue tax for the year 1815 arising on lots land and other property’ a two sheet table printed in your office. if you can procure me a copy you will greatly oblige me. Accept assurances of my friendly respect.
          Th: Jefferson
        